FILED
                            NOT FOR PUBLICATION                             JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSEPH WHITAKER,                                 No. 13-15547

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01400-KJM-
                                                 EFB
  v.

JAFFE; et al.,                                   MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       California state prisoner Joseph Whitaker appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants

were deliberately indifferent to his serious medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s summary

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment to Dr. Warfield

because Whitaker failed to raise a genuine dispute of material fact as to whether

Warfield was deliberately indifferent in her treatment of Whitaker’s mental health

issues. See id. at 1057-58 (a prison official acts with deliberate indifference only if

she knows of and disregards an excessive risk to the prisoner’s health and safety);

see also Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (requirements for

supervisory liability for deliberate indifference); Jackson v. McIntosh, 90 F.3d 330,

332 (9th Cir. 1996) (a difference of opinion as to the need to pursue one course of

treatment over another is not actionable under the Eighth Amendment).

      We reject Whitaker’s contentions concerning his attempts to exhaust

administrative remedies against a nonparty and that Magistrate Judge Brennan was

biased.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                    13-15547